         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

SEAN REILLY,

            Petitioner,

v.                                    Case No. 4:18cv225-MW/CAS

MARK S. INCH, Secretary,
Department of Corrections,

          Respondent.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 35, and has also reviewed de novo Petitioner’s

objections to the report and recommendation, ECF No. 43. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Petitioner’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “The

amended § 2254 petition, ECF No. 22, is DENIED. Petitioner’s motion for

appointment of counsel, ECF No. 32 and motion for an evidentiary hearing, ECF

No. 33, are DENIED. Petitioner’s Renewed Motion for Appointment of Counsel,

ECF No. 42, and Motion Requesting Financial Assistance for the Appointment of a

Mental Health Expert, ECF No. 41, are DENIED.            Finally, a Certificate of

                                        1
Appealability and leave to appeal in forma pauperis are DENIED.” The Clerk shall

also close the file.

      SO ORDERED on December 16, 2019.


                                    s/ MARK E. WALKER
                                    Chief United States District Judge




                                       2
